Citation Nr: 1425226	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  05-36 694	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar resulting from a laceration of the right dorsal proximal index finger.

2.  Entitlement to an increased rating for hemorrhoids, status post hemorrhoidectomy with impairment of rectal sphincter control, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for coronary artery disease, claimed as a heart disorder.

5.  Entitlement to service connection for left knee disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim of service connection for back disability.

8.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2005 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and from March 2012 and December 2012 rating decisions by the VA RO in Jackson, Mississippi.  The latter RO currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing held in September 2006.  The case was thereafter remanded in July 2007 and in February 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a Board videoconference hearing in September 2006.  The individual who conducted that hearing has since retired.  In consequence, the Board in May 2014 offered the Veteran the opportunity to attend another Board hearing.  Later that month, the Veteran responded that he desired an in-person hearing before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for the requested travel Board hearing.  He should be notified of the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

